Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art rejection of claims 13-14 by Silcox has been reconsidered and withdrawn due to Applicant’s response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Vigouroux et al (US 4,553,600).
Vigouroux et al (US 4,553,600) discloses:
1. (Currently Amended) A manifold for providing hydraulic fluid to a hydraulically actuated device (13) of a blowout preventer, the manifold comprising: 
at least two inlets (14 / accumulators may be filled; 15 / fluid may be added), each configured to receive hydraulic fluid from a respective fluid source; 
one or more outlets (12, 16); and 
at least two subsea valve assemblies (20, 22, 31 - with built-in non-return valve, 33, 36, 37) each configured to control hydraulic fluid communication from at least one of the inlets to at least one of the one or more outlets; 
where at least one of the one or more outlets (16) is configured to be in fluid communication with an actuation port of the hydraulically actuated device (Figure 3).  
3. (Currently Amended) The manifold of claim 1, where each of the two subsea valve assemblies (20, 22, 31, 33, 37) comprises at least one separate isolation valve configured to block fluid communication through at least one of the inlets.  
4. (Currently Amended) The manifold of claim 3, where at least one of the one or more isolation valves is configured to automatically block fluid communication through at least one of the inlets upon decoupling of the fluid source from the inlet. (Valves 31, 33 and 37 are automatically calibrated to stop backflow, i.e. fluid flow through the inlet when the source is decoupled from 15.)  (Column 3, Lines 18-47)
5. (Currently Amended) The manifold of claim 1, where each of the two subsea valve assemblies comprises at least one separate isolation valve configured to block fluid communication through at least one of the one or more outlets.  (Valve 20 blocks fluid flow to 16, and valve 36 blocks fluid flow to 12.)
6. (Currently Amended) The manifold of claim 5, where at least one of the at least one separate  isolation valves (Valve 36 closes when pressure drops, i.e. when no fluid is being pushed inward - Column 3, Lines 18-47) is configured to automatically block fluid communication through at least one of the one or more outlets upon decoupling of the outlet from the actuation port of the hydraulically actuated device.  
7. (Currently Amended) A manifold for providing hydraulic fluid to a hydraulically actuated device (13) of a blowout preventer, the manifold comprising: 
a first subsea valve module (including valves 20, 22, 31, 33) comprising: 
inlets (14, 15), each configured to receive hydraulic fluid from a fluid source; 
at least two outlets (12, 16), the subsea valve module configured to allow each outlet to be in fluid communication with the inlets (Figure 3); and 
one or more subsea valve assemblies (20, 22, 31, 33), each configured to control hydraulic fluid communication from the inlets to at least one of the outlets; 
where a first one of the outlets (16) is configured to be in fluid communication with an actuation port of the hydraulically actuated device, and a second one of the outlets (12) is configured to be in direct fluid communication with an outlet of a second subsea valve module (including valves 36 and 37), with no valve and no hydraulically actuated device in the fluid path between the second one of the outlets and the outlet of the second subsea valve module (Figure 3 shows wherein there exists nothing between the outlet of valve 36, and the outlet 12).  

Allowable Subject Matter
Upon further search and consideration, and careful review, claims 13-14 are found to be allowable over the prior art of record and considering Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679